Case 1:17-cr-00003-SPW Document 40 Filed 05/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 17-03-BLG-SPW
Plaintiff,
VS. ORDER DENYING MOTION
FOR EARLY TERMINATION
BILLY JOE CHAVEZ, OF SUPERVISION
Defendant.

 

Mr. Chavez has filed a motion for early termination of his supervised release,
wherein he states his probation officer and the United States object. (Doc. 38 at 2.)

18 U.S.C. § 3583(e) provides a court may, after considering several factors
from § 3553(a), terminate a term of supervised release “if it is satisfied that such
action is warranted by the conduct of the defendant released and the interest of
justice.” Most often, courts reserve early termination for defendants who exhibit
“exceptionally good behavior” while on release. United States v. Lussier, 104 F.3d
32, 36 (2d Cir. 1997) (cited in United States v. Smith, 219 Fed. Appx. 666, 668 (9th
Cir. 2007) (unpublished)).
After reviewing Mr. Chavez’s history while on supervision, the factors under 18
U.S.C. § 3553(a), and pursuant to § 3583(e), the Court finds early termination of Mr.

Chavez’s supervised release would be inappropriate. Mr. Chavez is certainly
Case 1:17-cr-00003-SPW Document 40 Filed 05/08/20 Page 2 of 2

making strides toward improving his life and moving on from his past criminal
conduct; the Court commends him for that effort. However, the Court finds Mr.
Chavez’s conduct does not warrant early termination of his term of supervision.

Mr. Chavez argues that he has served two-thirds of his supervision without
ever being revoked; he is gainfully employed full-time; he suffers from Type HU
diabetes, for which he takes medication multiple times daily; he has met all financial
obligations; and, he completed the Alternatives drug class program. In short, Mr.
Chavez is complying with the conditions of his supervised release, but he has not
demonstrated “exceptionally good behavior” while on release. See (Doc. 39 at 3-
4). One of the court’s reasons for granting Mr. Chavez a considerable downward
variance from his guideline sentencing range was his mental health issues. See
(Doc. 36-4). Mr. Chavez does not indicate that he has addressed those issues while
on supervision. Accordingly,

IT IS HEREBY ORDERED that the Mr. Chavez’s motion (Doc. 38) is
DENIED.

The Clerk shall notify the parties and the U.S. Probation Office of this Order.

~jt—
DATED this sg day of May, 2020.

fh
\

oft te 2-2 fe é (Hea LE
“SUSAN P. WATTERS
United States District Judge

 
